Title: From George Washington to Samuel Huntington, 18 June 1780
From: Washington, George
To: Huntington, Samuel



Sir
Head Quarters Springfeild 18th June 1780

Since I had the honor of writing to Congress last, the enemy have preserved their position at Elizabeth Town point, without enterprising any thing against us. They have erected three little Works, and have been, for some days past, employed in building a Bridge of Boats across the Sound to Staten Island. Our weakness—their extreme caution and the compact situation in which they have kept themselves have put it out of our power to attempt any thing worth mentioning.
I have just received a letter from General Forman, of which the inclosed is a Copy—There can be no doubt that the Fleet he mentions is Sir Henry Clinton returning from the Southward. A very alarming scene may shortly open, and it will be happy for us, if we can steer clear of some serious misfortune in this quarter. I hope the period is not arrived that will convince the different States, by fatal experience, that some of them have mistaken the true situation of this Country. I flatter myself, however, that we may still retreive our affairs, if we have but a just sense of them, and are actuated by a spirit of liberal policy and exertion, equal to the emergency. Could we once see this spirit generally prevailing, I should not despair of a prosperous issue to the Campaign. But there is no time to be lost—The danger is imminent and pressing—The obstacles to be surmounted are great and numerous—and our efforts must be instant, unreserved and universal—Congress, I am fully persuaded, will promote them with all their influence and authority.
I beg leave to intreat Congress to urge the State of Pennsylvania to forward the drafts, they have already made, to the Army, without a moments delay—to extend the measure as speedily as possible to the completion of their Battalions—to redouble their exertions for procuring supplies of provisions and furnishing the means of transportation. Among other essential wants—we want an immediate supply of a large

number of Waggons to move the Army with its Baggage and Stores, and to forward provision to the North River. I also intreat Congress, to interpose their effectual countenance and support with the different States, to carry into execution all the measures recommended by the Committee, respecting the intended co-operation. Mutual confidence—harmony of views and mutual exertion are essential to our safety in this perilous and embarassing conjuncture.
It is a lamentable consideration, that not a single draft has yet joined the Army, nor have we rec⟨eiv⟩ed two hundred Recruits from all the States East of Maryland—and here we are in the middle of June.
The want of information from the Southward proves the indispensability of taking effectual measures to establish a secure and expeditious communication between those States and us. It is of the greatest importance to our general operations. I have the honor to be with perfect Respect and Esteem Your Excellency’s most obt Servt

Go: Washington


P.S. Since writing the above, I have received a Report from Major Lee containing the following paragraph “I hear from the best authority that a Fleet has arrived from Charlestown with 4000 Men, my informant declares he saw Admiral Arbuthnot himself at the point last Evening.”
I have just recd the inclosed Hand Bill from New york, which I very much fear indicates the loss of the Cannon and Baggage which General Woodford left in his Rear.

